Citation Nr: 1326195	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  10-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service-connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Los Angeles, California.

This matter has previously been before the Board on two occasions, in May 2009 and October 2012.  On each occasion this issue was remanded for additional development.  In May 2009 the Board remanded this matter to the RO via the Appeals Management Center (AMC) so the RO could issue a statement of the case.  In October 2012 this matter was again remanded in order to obtain updated VA treatment records as well as conduct additional development to corroborate the Veteran's alleged stressor.  The Board finds the requested actions have been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence fails to establish the Veteran currently has PTSD.




CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.304(f), 4.125(a), 4.130 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that part of the Veteran's service treatment records were lost in a fire-related incident.  The Board is aware that when service treatment records are unavailable through no fault of the Veteran it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   

The Veteran is seeking service-connection for PTSD.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board notes that VA regulations provide that if the Veteran was engaged in combat with the enemy, and his claimed stressor is related to that combat, then the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as there is not clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2).  In this case the Veteran's DD 214 indicated he served as a General Clerk in World War II with participation in the Eastern Mandates campaign in the Pacific Islands.  The Veteran received several awards, including the bronze battle star and good conduct medal, however these medals do not establish the Veteran was exposed to combat during his military service.  Available service records also do not reflect the Veteran served in military combat.  As such, the Board finds the Veteran cannot establish the occurrence of in-service stressors under the combat presumption in this claim.

Additionally, the Board notes that in 2010 the VA amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in some situations.  38 C.F.R. § 3.304(f).  However, this added paragraph of relaxed standards only applies "if a stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).   However, in this case the Veteran has not contended that his stressor is related to fear of hostile military or terrorist activity.  As such, the Board finds this regulation also does not apply.

Therefore, in order to establish service connection for PTSD the evidence must include a medical diagnosis of PTSD and corroborate the occurrence of an in-service stressor during the Veteran's period of honorable military service.  However, as will be discussed, in this case the evidence fails to establish the Veteran is currently diagnosed with PTSD.

The claims file includes an undated statement in support of a claim for PTSD completed by the Veteran.  In this document the Veteran provided four stressors he felt contributed to his PTSD: 1) Permanent injury to his lower back due to fall during an obstacle course on August 25, 1943.  2) Struck from behind with a knife by a fellow soldier, H.S., in September 1943, during boot camp.  3)  'Just escaped death' from plane crash when at least two engines failed in 1945.  4)  The Veteran drank highly toxic chemicals from a lister bag on May 12, 1945.

However, the Board notes that even if any of the Veteran's alleged in-service stressors were corroborated by the evidence of record, the evidence does not establish the Veteran is currently diagnosed with PTSD as required by 38 C.F.R. § 4.125(a).  This regulation provides that diagnosis of mental disorder must conform to the DSM-IV.  The Board finds in this case the medical record does not include any diagnosis of PTSD.

In August 2000 a VA medical care provider opined the Veteran may have possible PTSD issues related to combat trauma from World War II.  However, the use of the word possible indicates the provider was not diagnosing the Veteran with PTSD at that time.  Additionally, the record does not contain any subsequent treatment notes from the same provider diagnosing the Veteran with PTSD.  As such, the Board finds this August 2000 does not constitute a diagnosis of PTSD.

Additional medical treatment records do not contain any diagnosis of PTSD.  While treatment records consistently reflect the Veteran suffered from a mental disorder, his condition was consistently diagnosed as dementia and schizophrenia, with no mention of PTSD.  As recently as June 2011, VA treatment records reflect the Veteran had schizophrenia but had not seen a psychiatrist is over a year, and in July 2012 only mild dementia was noted.  

As such, the Board finds the evidence fails to establish the Veteran is currently diagnosed with PTSD.  Because the evidence does not establish the Veteran is currently diagnosed with PTSD, no further discussion of corroboration of his alleged in-service stressors is required.  His claim for service-connection for PTSD is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2001, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  A subsequent letter in July 2007 also provided the Veteran with the notice required by the Dingess Court.  Although this notice regarding disability ratings and effective dates was not provided to the Veteran prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  As such, the Board finds that any defect concerning the timing of the notice required by the Dingess Court was harmless error.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Post-service treatment records have been obtained.  As discussed above, only partial service treatment records were available for review as the rest were destroyed in a fire.  The RO searched all potential sources for the relative time period, but no records were available.  Unfortunately, nothing further can be done.  

Additionally, as discussed above the Veteran's claim was previously remanded for additional development to attempt to corroborate the Veteran's alleged in-service stressors, specifically regarding his claimed stressor of being attacked by a fellow soldier, H.S.  Upon remand the AMC sent a request for any investigative reports relating to the alleged incident to the U.S. Army Legal Services Agency (ALSA).  The ALSA replied that only records of court-martials after 1977 are available in their office and recommended the AMC contact the National Archives & Records Administration.  

The AMC sent such a request to the National Archives in March 2013.  The National Archives indicated that 19 possible courts martial records existed for the name H.S., and requested additional information regarding the incident.  The AMC responded with the additional information available from the Veteran, but it does not appear the AMC allowed sufficient time to receive a response from the National Archives before certifying this matter to the Board.  

The Board acknowledges this response from the National Archives indicated additional corroboration may have been available.  However, in light of the Board's discussion above any additional remand would serve no useful purpose.  The Veteran's claim was denied for failure to establish he was currently diagnosed with PTSD.  Corroboration of an alleged in-service stressor would still not be sufficient to grant his claim for service-connection.  Therefore the Veteran was not prejudiced by any failure to again remand this same issue.
   
Finally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

While a VA medical examination was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide a veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed above, the evidence does not establish the Veteran has been diagnosed with PTSD at any point during the period on appeal.  As such, the Board finds the elements of McLendon have not been met and no VA examination was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The Veteran's claim for service-connection for post-traumatic stress disorder is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


